Citation Nr: 0214077	
Decision Date: 10/10/02    Archive Date: 10/17/02

DOCKET NO.  01-10 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased rating for Meniere's syndrome, 
currently evaluated as 60 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife.


ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1952 to 
February 1956 and from May 1956 to May 1972.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2000 rating action of the 
Philadelphia, Pennsylvania Regional Office (RO) of the 
Department of Veterans Affairs (VA) which granted a 60 
percent evaluation for the veteran's service-connected 
Meniere's syndrome. 

The veteran was afforded a videoconference hearing before the 
undersigned Member of the Board in March 2002.  


FINDING OF FACT

Resolving reasonable doubt in the veteran's favor, service-
connected Meniere's syndrome is manifested by bilateral 
hearing loss, tinnitus and daily attacks of vertigo and 
dizziness, requiring the usage of prescribed medicines.  


CONCLUSION OF LAW

The schedular criteria for a 100 percent evaluation for the 
veteran's service connected Meniere's syndrome are met.  38 
U.S.C.A. §§ 1155, 5103A, 5107 (West 1991 & Supp. 2002); 38 
C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.87a, Diagnostic Code 
6205 (2001), 66 Fed.Reg. 45620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326).



REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that there has been a change in 
the law during the pendency of the veteran's claim.  The 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA), significantly added to the 
statutory law concerning VA's duties when processing claims 
for VA benefits.  This law redefines the obligations of VA 
with respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  To 
implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified, in pertinent part, at 38 C.F.R. §§ 3.102, 3.159, 
3.326(a)).  The VCAA and the implementing regulations are 
liberalizing and are therefore applicable to the issue on 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-313 
(1991).  

The Act and the implementing regulations essentially provide 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim.  VA is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The Act and regulations also require VA to notify 
the claimant of any information, and any medical or lay 
evidence, not previously provided to VA that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant which of the evidence is to 
be provided by the claimant and which VA will attempt to 
obtain on behalf of the claimant.

The Board is satisfied that the facts relevant to this claim 
have been properly developed and there is no further action 
that should be undertaken to comply with the provisions of 
the Veterans Claims Assistance Act or the implementing 
regulations.  The veteran was provided an opportunity to 
identify additional evidence in support of his claim.  The 
veteran was afforded a VA examination to determine the 
current nature and severity of his service-connected 
disability.  The examination included a review of the 
veteran's claims folder and addressed the question central to 
the issue on appeal.  Additionally, VA treatment records for 
the period from December 1998 to May 2002 have been 
associated with the claims folder. 

Remanding to afford the RO an opportunity to consider the 
claims in light of the implementing regulations would serve 
to further delay resolution of the claims with no benefit 
flowing to the veteran.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided). 

The Board additionally finds that the statement and 
supplemental statements of the case provided the veteran with 
adequate notice of what the law requires to award an 
increased rating for Meniere's syndrome.  He was provided 
adequate notice that VA would help him secure evidence in 
support of his claim if he identified that evidence.  
Additionally, he was provided notice of, and he did report 
for, a VA examination to help determine the current severity 
of his disability.  

The statement and supplemental statements of the case also 
provided notice to the veteran of what the evidence of 
record, to include the VA examination, revealed.  
Additionally, they provided notice of what the remaining 
evidence showed, including any evidence identified by the 
appellant.  Finally, these documents provided notice why this 
evidence was insufficient to award an increased evaluation 
for Meniere's syndrome, as well as notice that the appellant 
could still submit supporting evidence.  Thus, the appellant 
has been provided notice of what VA was doing to develop the 
claim, notice of what he could do to help his claim, and 
notice of how his claim was still deficient.  Because no 
additional evidence has been identified by the appellant as 
being available but absent from the record, the Board finds 
that any failure on the part of VA to further notify the 
appellant what evidence would be secured by VA and what 
evidence would be secured by the appellant is harmless.  Cf. 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Accordingly, a merits based review may be conducted.

Service connection for Meniere's syndrome was granted by 
original rating action of February 1998.  The veteran did not 
appeal the decision.  In September 1999, he claimed that his 
condition had worsened.  

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v.  
Derwinski, 1 Vet. App. 589 (1991).  However, the present 
level of disability is of primary concern in a claim for an 
increased rating; the more recent evidence is generally the 
most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability.   
Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.

Under Diagnostic Code 6205 governing Meniere's syndrome 
(endolymphatic hydrops), a 60 percent rating is warranted 
when there is hearing impairment with attacks of vertigo and 
cerebellar gait occurring from one to four times per month, 
with or without tinnitus.  A 100 percent rating is warranted 
when there is hearing impairment with vertigo attacks and 
cerebellar gait occurring more than once weekly, with or 
without tinnitus.  A note to Diagnostic Code 6205 provides 
that Meniere's syndrome may be rated under the criteria 
listed under this code or by separately evaluating vertigo 
(as a peripheral vestibular disorder), hearing impairment, 
and tinnitus, depending on whichever method results in a 
higher overall evaluation.  However, an evaluation for 
hearing impairment, tinnitus, or vertigo is not to be 
combined with an evaluation under Code 6205.  38 C.F.R. § 
4.87, Code 6205 (2001).

Peripheral vestibular disorders are evaluated under 38 C.F.R.  
§ 4.87, Code 6204.  Occasional dizziness warrants a 10 
percent rating.  Dizziness and occasional staggering warrants 
a 30 percent rating.  A note to this code provides that 
objective findings supporting the diagnosis of vestibular 
disequilibrium are required before a compensable evaluation 
can be assigned.  

Tinnitus is evaluated under 38 C.F.R. § 4.87, Code 6260.  A 
10 percent rating is assigned for recurrent tinnitus, and 
there is no higher rating.  Outpatient treatment records 
reflect continual complaints of bilateral recurrent tinnitus.  
The complaints of recurrent tinnitus would be sufficient to 
warrant a 10 percent rating under Code 6260.

Hearing loss is evaluated by mechanical application of a grid 
diagram involving average pure-tone thresholds and speech 
discrimination results.  On the most recent VA examination 
(October 2000), the average pure-tone threshold of 63.75 
decibels in the right ear along with the speech 
discrimination of 96 percent warrant a designation of Roman 
Numeral II under Table VI of 38 C.F.R. § 4.85 (2001).  The 
average pure-tone threshold for the left ear was 67.5 
decibels.  The speech discrimination score was 88 percent.  
Such would warrant a designation of Roman Numeral V under 
Table VIA of 38 C.F.R. § 4.85.  The appropriate rating is 10 
percent under Code 6100.  

Regarding the criteria pertaining to peripheral vestibular 
disorders, in testimony received at the Videoconference 
hearing in March 2002, and in various outpatient treatment 
records the veteran claimed that he suffered from daily 
dizziness.  
Assuming he qualifies for the maximum rating for a peripheral 
vestibular disorder under Code 6204, such rating would be 30 
percent.  

With reference to one of the alternative rating methods of 
Code 6205 for Meniere's syndrome, the veteran's bilateral ear 
condition could be rated 30 percent under Code 6204 for 
peripheral vestibular disorder, 10 percent for tinnitus, and 
10 percent for hearing loss.  Such would result in a combined 
rating of 40 percent for the bilateral ear condition.  See, 
Combined Ratings Table, 38 C.F.R. § 4.25-2, Table I.  As the 
veteran is currently in receipt of a 60 percent evaluation, 
separately evaluating the veteran's hearing loss, tinnitus 
and peripheral vestibular disorder would not result in a 
higher evaluation.  

The Board must now consider whether the evidence of record 
warrants a 100 percent evaluation under Diagnostic Code 6205, 
pertaining to Meniere's syndrome.  

At VA examination in December 1999, the veteran reported 
having vertigo four to six times a month, lasting from 24 to 
48 hours.  He also suffered from hearing loss and bilateral 
tinnitus.  His gait appeared normal.  However, the tandem 
Romberg was positive.  He also had a positive Romberg with 
the eyes closed.  There was no evidence of spontaneous 
nystagmus.  The impression was Meniere's syndrome in the left 
ear, severe mixed hearing loss in the left ear and moderate 
mixed hearing loss on the right ear, post-tympanoplasty.  

Outpatient treatment reports from May 2000 record the veteran 
complaints of increasing dizziness.  He reported daily 
dizziness, only partially resolved with medicine.  In an 
August 2000 note, the veteran continued to complain of daily 
dizziness and problems walking.  The examiner noted that 
daily dizziness was not due to arrhythmia but rather to 
Meniere's disease.  

At a follow-up examination in October 2000, the examiner 
noted that the veteran used to suffer from severe attacks of 
vertigo approximately more than once weekly.  The attacks 
would cause him to fall to the ground.  However, since a 
vestibular neurectomy five years ago, he has not had severe 
attacks.  He did continue to suffer from less severe attacks 
occurring approximately four times per month.  He took 
meclizine twice a day to control his symptoms.  He and his 
wife stated that he has "bad symptoms" approximately three 
times per week for which he needs to take meclizine.  He 
reported that he would take meclizine if he felt dizzy 
getting out of bed in the morning.  

At the videoconference hearing in March 2002, the veteran 
reported that he suffers from daily vertigo.  When attacks 
occurred the veteran would wobble and rock his head.  If he 
walked, he would usually bump into things.  When he did walk, 
he would utilize a cane to prevent staggering.  The veteran's 
wife reported that he would help around the house.  She 
reported that he experienced vertigo on a daily basis.  He 
reportedly had good days and bad days.  However, she noted 
that the good days were happening less frequently.  She also 
noted that his hearing problems had worsened.

After a careful review of the record, the Board finds that 
the evidence of record supports an increased evaluation to 
100 percent for the veteran's service-connected disorder 
under the schedular criteria.  In this regard, the Board 
notes that symptom reports regarding the frequency and 
severity of many of the symptoms of Meniere's disease are 
necessarily subjective in nature.  The veteran has reported 
in testimony that he experiences daily attacks of vertigo.  
The frequency of the attacks is supported in recent 
outpatient treatment notes.  Such notes mention daily 
attacks.  Additionally, the VA examination of December 1999 
noted that the veteran suffered from vertigo four to six 
times per month.  The veteran and his wife reported that 
Meniere's syndrome has caused to limit his ability to perform 
physical labor and impacted upon the couple's social life. 

On the other hand, there is evidence to suggest that since a 
vestibular neurectomy several years ago, the veteran's 
attacks are less severe.  The examiner in October 2000 noted 
that the veteran suffered from less than severe attacks four 
times a month.  However, the examiner further noted, without 
explanation, that he suffered from "bad symptoms" that 
required the use of prescribed medicine, three times per 
week.  

The Board finds that given the historical evidence of record, 
in combination with this medical evidence of record 
describing the frequency of attacks attributed to Meniere's 
disease, that a 100 percent disability evaluation is 
warranted.  The Board concludes that the symptomatology more 
nearly approximates the criteria for 100 percent evaluation 
under Diagnostic Code 6205.  38 C.F.R. § 4.7.  The evidence 
at least raises an issue of reasonable doubt, the benefit of 
which should be resolved in the veteran's favor.  38 U.S.C.A. 
§ 5107; 38 C.F.R. § 4.3.  Accordingly, a 100 percent 
disability evaluation is granted. 



ORDER

A 100 percent evaluation is granted for the veteran's 
service-connected Meniere's syndrome of the left ear, subject 
to the laws and regulations governing the award of monetary 
benefits.



		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

